Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “An image data acquisition unit”, "a configuration information acquisition unit," “a range determination unit”, "a display control unit", "an image data generation unit," “an image capturing condition acquisition unit,” “a viewpoint information acquisition unit as recited in claims 1-3, 7, 11, 12, 14, 16, 17 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiohara (US PGPUB 20050237410).
[Claim 1]
An image processing apparatus comprising:
an image data acquisition unit configured to acquire image data (Paragraph 50); 
a configuration information acquisition unit configured to acquire configuration information on a display apparatus which displays at least a part of an image indicated by the image data (Paragraph 87, data for displaying a histogram may be prepared based on an original image, and in the tallying part 53, data for displaying a histogram may be prepared based on an image that has been reduced in size so as to fit the display screen size to make displaying on the screen size of the LCD 18a easy. Since the image data is reduced to the display screen size, a display screen size would have to be acquired);
a range determination unit configured to determine a range corresponding to the part of the image based on the configuration information (Paragraph 87, data for displaying a histogram may be prepared based on an original image, and in the tallying part 53, data for displaying a histogram may be prepared based on an image that has been reduced in size so as to fit the display screen size to make displaying on the screen size of the LCD 18a easy); and
a display control unit configured to cause a display unit to display the image with distribution information of pixel values corresponding to the range of the image (Paragraphs 87 and 106, figure 9).
[Claim 2]

[Claim 3]
The image processing apparatus according to claim 1, wherein the display control unit causes a display apparatus different from the display apparatus to display the image with the distribution information (Paragraph 134).
[Claim 4]
The image processing apparatus according to claim 1, wherein the range has a shape different from a rectangle (figure 8c shows a range that is different from a rectangle).
[Claim 6]
The image processing apparatus according to claim 1, wherein the range has a shape according to a configuration of the display apparatus (Paragraph 87, data for displaying a histogram may be prepared based on an original image, and in the tallying part 53, data for displaying a histogram may be prepared based on an image that has been reduced in size so as to fit the display screen size to make displaying on the screen size of the LCD 18a easy. Since the image data is reduced to the display screen size, a display screen size would have to be acquired) .
[Claim 7]
The image processing apparatus according to claim 1, further comprising an image data generation unit configured to generate image data indicating an image obtained by superimposing the distribution information on the image (Paragraph 106, fig. 9 is a schematic 
wherein the display control unit causes the display unit to display an image generated by the image data generation unit (figure 9).
[Claim 8]
The image processing apparatus according to claim 1, wherein the distribution information includes at least one of a histogram of pixel values (Paragraph 106, figure 9).
[Claim 9]
The image processing apparatus according to claim 1, wherein the distribution information is generated based on at least some of pixel values corresponding to the range of the image (histogram is the pixel values, Paragraphs 100 and 101).
[Claim 10]
The image processing apparatus according to claim 1, wherein the configuration information includes at least information about a size of a display unit of the display apparatus and arrangement information on the display unit (Paragraph 87).
[Claim 11]
The image processing apparatus according to claim 1, wherein the range determination unit generates coordinates of a point corresponding to a position of an edge of an image display area in a display unit of the display apparatus as point group data and determines the range of the image based on the point group data (In order to fit the data on the display, the coordinates of the edge of the display would have to be inherently determined in order to correctly fit the data).
 [Claim 14]

[Claim 15]
The image processing apparatus according to claim 1, wherein arrangement of the distribution information in a case where the distribution information is superimposed on the image and displayed is determined based on a user instruction (Paragraph 75, figure 9).
[Claim 16]
The image processing apparatus according to claim 1, wherein in a case where the distribution information is superimposed on the image and displayed, the display control unit displays the distribution information outside the range (Paragraph 126, figure 13).
[Claim 17]
The image processing apparatus according to claim 1, wherein the range determination unit sets the plurality of ranges in the image, and distribution information of pixel values corresponding to at least two ranges out of the set ranges is collectively generated (multiple ranges of shown in figures 9 and 13).
[Claim 18]
The image processing apparatus according to claim 1, wherein in a case where the distribution information is superimposed on the image and displayed, the display control unit displays the distribution information such that the distribution information does not overlap a main object 
[Claims 19 and 20]
These are method and computer readable storage medium claims corresponding to apparatus claim 1 and is therefore analyzed and rejected based upon claim 1.
Allowable Subject Matter
Claims 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “wherein the range has a shape according to a type of optical system of an image capturing apparatus configured to perform image capturing to obtain the image data” and “an image capturing condition acquisition unit configured to acquire an image capturing condition in a case where an image capturing apparatus performs image capturing to obtain the image data; and a viewpoint information acquisition unit configured to acquire a position of a viewer who views an image displayed on the display apparatus, wherein the range determination unit determines the range based on the configuration information, the image capturing condition, and the position of the viewer”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.